DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021, has been entered.
Response to Amendment
	Applicant’s amendment and remarks filed November 2, 2021, are responsive to the office action mailed August 18, 2021.  Claims 12, 16, 18, 20, and 24-30, were previously pending and claims 24-25 and 30 have been amended.  Claims 12, 16, 18, 20, and 24-30, are therefore currently pending and considered in this office action.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 12, 16, 18, 20, and 24-30, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Response to Arguments
Pertaining to rejection under 35 USC 101 in the previous office action
Applicant's arguments filed November 2, 2021, have been fully considered but they are not persuasive. Remarks pp.7-15.  Claims 12, 16, 18, 20, and 24-30, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Applicant argues,
“claim breadth or even the use of functional recitations is completely irrelevant to the question of ineligibility. Instead, the complete combination recited in a claim must be assessed as a whole to determine whether it represents operations executable by a computer. For at least this reason, the Claims recite eligible subject matter and are not directed merely to organizing human activity.” Remarks p.8.

Applicant cites no authority for this statement and there does not appear to be any.  Claim breadth, the use of functional recitations, and whether or not claimed operations are executable by computer, may all be relevant or irrelevant to an eligibility determination depending on the factual situation.  None of them are singularly or unilaterally determinative, and none of them are particularly relevant in the present case.
	Applicant argues,
“Claim 24, and all other Claims in combination, provide an improvement to the technology or technical field of computer-implemented security in computer-operated lotteries, by machine enforcement of a process that Remarks p.8.

As noted in the rejection however,
“The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims.”  See, infra, Claim Rejections - 35 USC § 101.

There is no mention of security concerns or considerations anywhere in the disclosure.  The first indication that any such concerns exist or are addressed herein appears only in applicant’s remarks.  Further, applicant’s “machine enforcement of a process that prevents unauthorized entry into a lottery syndicate unless specified conditions of physical presence are met,” consists entirely of the mere receipt by the server of confirmation that a prospective member is present at a location.  The server is not 
improved, and no other technology or technical field is suggested or improved.  The mere receipt by a server of information that can be used to confirm compliance with legal requirements of lottery participation is nothing more than an example of tangentially using a generic computer element as a tool in implementing an abstract idea, one capable of human implementation in all respects by performing the same steps.  It should be noted that even if the process is entirely computer implemented it is still nothing more than automation of a previously human implemented process by substituting computers performing the same functions that would previously have been performed by humans, simply by automating the same steps.
	Applicant argues
“there is no statute, rule in CFR, or jurisprudential rule that requires the specification to explicitly state "this is the inventor's improvement" in the same terms as the Claims, so the Office Action's statement that "The disclosure does not describe any improvements to the functioning of a Remarks p.10.

Applicant’s allegation that the statement “’The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field’ is a clear factual error,” is clear attempt to insinuate the factual support required by the argument without actually establishing the necessary factual support.  There is no requirement that the specification “explicitly state ‘this is the inventor’s improvement,’ in the same terms as the Claims,” but as stated in the rejection under 35 USC 101 there is a requirement that the disclosure describe “improvements to the functioning of a computer or to any other technology or technical field” that are at least identifiable by a person of ordinary skill in the art as the subject matter appearing in the claims.  This has not been accomplished by applicant in their disclosure and the argument merely reciting the claimed limitations does not overcome this defect.
	Applicant argues
“the Claims integrate the asserted judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.”  Ibid.

But having acknowledged the correct standard under the 2019PEG, applicant then proceeds with another verbatim recitation of claim limitations and declares
“These steps recited in the Claims integrate the asserted abstract idea of "managing personal behavior or relationships or interaction between people" into the practical application of increasing use of lottery services by providing store discount incentives to lottery ticket syndicate members who are present at a specified location at or near the store within a certain time frame while simultaneously providing security enhancements against fraudulent activity.”  Remarks p.11.

Applicant thus having acknowledged the correct standard fails to apply it, instead declaring that a recited abstract idea is itself a practical application.  This is not persuasive.  It is also noted that “providing security enhancements against fraudulent activity” does not appear anywhere in this application other than in applicant’s remarks and applicant does not explain to what particular claim elements this achievement is attributed.  Applicant’s argument that a programmed computer becomes a specialized computer is reminiscent of Alappat, and the principle was superseded by Alice and Bilski.
“The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions. Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) ("[W]e note that Alappat has been superseded by Bilski, 561 U.S. at 605–06, and Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)"); Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer").”  MPEP 2106 (I), ¶5.

	Applicant’s argument directed to example 42 of "The Subject Matter Eligibility Examples 37 to 42" (issued January 7, 2019),” is not effective because the subject matter is too dissimilar for a meaningful comparison.  Applicant violates the 2019PEG in analyzing the subject matter of example 42 by overly reducing the claimed subject matter, and then comparing that reduced form to applicant’s claim 24 (“Claim 24 includes steps that collect data, modify data based on the collected data, and synthesize data as a basis for causing a further action”).  Remarks p.14.  This 
Applicant argues that “the elements of the claims use the alleged judicial exception in some other meaningful way." Remarks p.14.  Examiner notes that at the very least the judicial exception must be applied or used in some other way beyond the judicial exception itself.  The current claims are directed entirely to a judicial exception that is not applied or used in any other way.  Finally in response to applicant’s argument that the claims do not monopolize the “abstract idea of managing personal behavior or relationships between people,” it is noted that managing personal behavior or relationships between people is not the abstract idea, it is one of the categories of abstract idea recognized in the 2019PEG.  Ibid.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 12, 16, 18, 20, and 24-30, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 12, 16, 18, 20, 24, and 30, are directed to processes and claims 25-29 are directed to a machine.  All claims are therefore within a statutory category.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
These claims also recite, inter alia,
“causing transmitting meeting invitations to a plurality of prospective syndicate members, the meeting invitations providing a particular geographic location for the plurality of prospective syndicate members to meet to join a lottery ticket syndicate; receiving… a first confirmation of a first prospective syndicate member of the plurality of prospective syndicate members being at the particular geographic location; in response to receiving the first confirmation, qualifying the first prospective syndicate member as a member of the lottery ticket syndicate and establishing a time window for becoming a member of the lottery ticket syndicate; receiving… a second confirmation of a second prospective syndicate member of the plurality of prospective syndicate members being at the particular geographic location; in response to receiving the second confirmation and determining that the second confirmation was received within the time window, qualifying the second prospective syndicate member as a member of the lottery ticket syndicate; determining … within the time window, whether the lottery ticket syndicate is full; in response to determining that the lottery ticket syndicate is not full, sending syndicate membership invitations to other prospective syndicate members of the plurality of prospective syndicate members who are different than the first prospective syndicate member and the second prospective syndicate member; in response to determining that the time window has passed and the lottery ticket syndicate is full, determining… whether all Claim 24.

“transmitting meeting invitations to a plurality of prospective syndicate members, the meeting invitations providing a particular geographic location for the plurality of prospective syndicate members to meet to join a lottery ticket syndicate; receiving a first confirmation of a first prospective syndicate member of the plurality of prospective syndicate members being at the particular geographic location; in response to receiving the first confirmation, qualifying the first prospective syndicate member as a member of the lottery ticket syndicate and establishing a time window for becoming a member of the lottery ticket syndicate; receiving a second confirmation of a second prospective syndicate member of the plurality of prospective syndicate members being at the particular geographic location; in response to receiving the second confirmation and determining that the second confirmation was received within the time window, qualifying the second prospective syndicate member as a member of the lottery ticket syndicate; determining, within the time window, whether the lottery ticket syndicate is full; in response to determining that the lottery ticket syndicate is not full, sending syndicate membership invitations to other prospective syndicate members of the plurality of prospective syndicate members who are different than the first prospective syndicate member and the second prospective syndicate member; in response to determining that the time window has passed and the lottery ticket syndicate is full, determining whether all members of the lottery ticket syndicate have been at the particular geographic location within the time window; purchasing a ticket for the lottery ticket syndicate from a syndicate website if all members of the lottery ticket syndicate have been at the particular geographic location within the time window; and in response to purchasing the ticket, providing an incentive to each member of the lottery ticket syndicate, the incentive including a discount provided by a store at or near the particular geographic location.” Claim 25.

“transmitting meeting invitations to a plurality of prospective syndicate members, the meeting invitations providing a particular geographic location for the plurality of prospective syndicate members to meet to join a lottery ticket syndicate; determining … a Claim 30.

The above limitations are abstract, each on its own, and all in combination.  They at least recite at least one abstract idea, and altogether they simply recite a more detailed abstract idea.  This is because they fall within the grouping of abstract ideas described as certain methods of organizing human activity, for example fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions).  See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
Step 2A, Prong 2:
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional elements in present claims e.g., the store provides a discount (an abstract idea), the ticket performs no function in the claims, it is merely a purchased item, and in claims 12, 16, 18, 20, 24, and 30, the server hosts the syndicate and is generally recited as performing method steps.  In claims 25-29 the processor is broadly and generally recited as performing the entirety of the method by executing instructions in memory.  The additional elements do not integrate the judicial exception into a practical application because they lack sufficient function, substance, or specificity to indicate anything to which the abstract elements are practically applied.  They do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claims as a whole appear to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
MPEP 2106.05(f).  Simply adding a server, or a processor and memory, does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely serve as props in implementing an abstract idea, and fail to present a technical solution to a technical problem created by the use of any technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to any such problem.  Applicant's disclosure elaborates upon the performance of the presently claimed method at length by describing the certain methods of organizing human activity in detail while only incidentally or tangentially explaining the preexisting (prior art) equipment, without identifying any technical problem that arises within said equipment and without offering a technical solution to any such problem.  It 
Finally, the dependent claims do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 12, 16, 18, 20, and 24-30, are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Potentially Allowable Subject Matter
Claims 12, 16, 18, 20, and 24-30, are allowable over the prior art if rewritten and amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.  These reasons were previously explained in the office action mailed August 18, 2021, and are repeated here for clarity in view of the current amendment to overcome the previous rejection under 35 USC 112(b).
Independent claims 24-25, and 30, recite methods and a system facilitating a lottery syndicate, including inter alia 
“in response to determining that the time window has passed, determining … whether all members of the lottery ticket syndicate have been at the particular geographic location within the time window;” claim 30.

This limitation in combination with and in the context of the remaining limitations, would distinguish the claims from the known prior art.
	Regarding the prior art relied upon in the previous rejection under 35 USC 103 in the office action mailed April 7, 2021, Asthana discloses a time window but the subject matter described in Asthana is implemented entirely online and does not contemplate the necessity of visiting a geographic location to qualify.  While Hermann teaches requiring a user’s physical presence in a geographic location during a time window in order to receive an invitation (¶0058), and extending a secondary invitation with additional qualifications (¶0048), it does not disclose, describe, or otherwise reasonably suggest, determining whether members were present in the location during the time period in response to the passage of the time window, because it does not provide for 
Other relevant prior art noted during the present consideration includes Hardy et al. (Paper No. 20200608; Patent No. US 9,129,476 B2), and O'Donnell et al. (Paper No. 20170925; Pub. No. US 2005/0215306 A1).  Although previously cited during prosecution, these references include disclosure relevant to the above recited limitation.
Hardy teaches location based incentives, qualifying for participation, and invitations, but does not involve a lottery syndicate or memberships therein.  It discloses applying time limits (windows) to many activities but does not describe determining whether all members were at a particular geographic location during a time window in response to the time window closing.  For example, in Hardy a time window is required for redeeming incentives or acting, but not for membership, and there is no provision for joining prior to checking user’s presence within a window of time.  Hardy therefore does not anticipate nor does it fairly and reasonably render obvious the present method steps or system limitations.
O'Donnell teaches verification of individual presence in a location when purchasing a ticket (¶0056).  This is distinguishable from the presently claimed limitations because the present verifies that all members of the group have been at a location during a window of time, after the time window closes.  If a ticket is to be purchased this would occur later in the process.  O'Donnell discloses nothing related to the formation of a lottery syndicate group and confirmation that members meet requirements.  O'Donnell is only directed to confirming individual qualification for buying a ticket when the individual purchases the ticket. O'Donnell therefore does not disclose, 
In light of the above and examiner’s overall review of the prior art it is examiner’s conclusion that the body of prior art currently known to the examiner does not alone or in combination disclose, anticipate, or otherwise fairly and reasonably render obvious the above noted features of the present methods and system.  It should be noted that this conclusion is based on the presence of all claimed features as they operate in conjunction rather than solely on any one feature or isolated group of features.
The most relevant applicable and nonduplicative prior art thus having been previously introduced, addressed, and distinguished, by amendment and argument during the course of prosecution, it is examiner’s position that together with the above the record is clear with regard to the reasons for potential allowability of the claimed invention over the prior art.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        March 11, 2022